Name: Council Regulation (EEC) No 485/86 of 25 February 1986 amending, on account of the accession of Spain and Portugal, Regulations (EEC) No 991/84 limiting the production aid granted in respect of certain fruits in syrup
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  international trade;  economic policy
 Date Published: nan

 No L 54 / 12 Official Journal of the European Communities 1.3.86 COUNCIL REGULATION (EEC) No 485/86 of 25 February 1986 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 991 /84 limiting the production aid granted in respect of certain fruits in syrup HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 991 / 84 shall be replaced by the following : !Article 1 The granting of production aid shall be limited during each marketing year to the following quantities :  102 305 tonnes for Williams pears preserved in syrup falling within subheading 20.06 B II of the Common Customs Tariff,  28 272 tonnes for Bigarreau cherries and other sweet cherries preserved in syrup falling within subheading 20.06 B II of the Common Customs Tariff,  51 282 tonnes for Morello cherries preserved in syrup falling within subheading 20.06 B II of the Common Customs Tariff . These quantities shall be net weights .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to each of the products with effect from the 1986/ 87 marketing year. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , Having regard to Council Regulation (EEC) No 426/ 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 426/ 86 introduced a system of production aid for certain products processed from fruits and vegetables ; whereas , in the event of the situation provided for in Article 2 (2) of the said Regu ­ lation arising , it is possible to limit the granting of production aid to a quantity determined on the basis of average Community production in the most recent years for which reliable data are available ; Whereas Council Regulation (EEC) No 991 / 84 (2) fixed quantitative limits for the granting of aid in respect of Williams pears and cherries preserved in syrup for the Community of Ten ; whereas , following the accession of Spain and Portugal , these quantities should be adapted to take account of the production of the two new Member States , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 February 1986 . For the Council The President G. BRAKS (') OJ No L 49 , 27 . 2 . 1986 , p. 1 . ( 2 ) OJ No L 103 , 16 . 4 . 1984 , p. 22 .